COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00030-CR


DRAYLON JAMES PHILLIPS A/K/A                                        APPELLANT
DRAYLON J. PHILLIPS

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Draylon James Phillips a/k/a Draylon J. Phillips attempts to

appeal from his conviction for theft of property under $1,500 with two prior

convictions. The trial court’s certification states that this is “a plea-bargained

case and the defendant has NO right of appeal” and that the “defendant has

waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2). On January 30,

      1
       See Tex. R. App. P. 47.4.
2013, we notified Phillips that the appeal would be dismissed pursuant to the trial

court’s certification unless he or any party desiring to continue the appeal filed a

response on or before February 11, 2013, showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(d), 44.3. We have not received a response.

Therefore, in accordance with the trial court’s certification, we dismiss the appeal.

See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 2, 2013




                                         2